DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-8, 10-14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WAFFENSCHMIDT et al. (US 2013/0069444 A1, hereinafter SCHMIDT).

    PNG
    media_image1.png
    396
    635
    media_image1.png
    Greyscale

As per claim 1, SCHMIDT discloses a charging system, comprising:
a first charging device having a first plurality of transmitting coils arranged in a pattern thereon, the first plurality of transmitting coils defining a first charging surface (See Fig.1, Item#181 and Par.83, discloses a first active area, comprising a plurality of coils);
a second charging device having a second plurality of transmitting coils arranged in the pattern thereon, the second plurality of transmitting coils defining a second charging surface (See Fig.18, Item#182 and Par.83, discloses a second active area comprising a plurality of coils);
a communication bus coupled to the first charging device and the second charging device (See Fig.18, Item#183 and Pars.96 and 99, disclose a communication bus extending from one module to other neighboring modules to exchange signals between modules and from modules to controller);
an interconnect configured to conduct a charging current to the first charging device and the second charging device (See Fig.18, Items#185 and Par.84, discloses interconnection units for providing a power supply to neighboring transmitting modules); and
a processor configured to select one or more transmitting coils to receive the charging current, wherein each of the one or more transmitting coils is provided in the first plurality of transmitting coils or the second plurality of transmitting coils (See Fig.16, Item#167 and Par.120, discloses that a controller in one module is designated as a master controller and controls one or more transmitting cells of the neighboring module to output power to the receiving device. Par.122 also discloses grouping a cell from one module with a cell from another module and controlling the grouped cells).

As per claims 11 and 19, SCHMIDT discloses a method for operating a charging system, comprising:
identifying a first plurality of transmitting coils arranged in a pattern on a surface of a first charging device thereby defining a first charging surface (See Fig.1, Item#181 and Par.83, discloses a first active area identified as a first charging surface, comprising a plurality of coils) ;
identifying a second plurality of transmitting coils arranged in the pattern on a surface of a second charging device, the second plurality of transmitting coils defining a second charging surface (See Fig.18, Item#182 and Par.83, discloses a second active area identified as a second charging surface comprising a plurality of coils);
establishing communication between the first charging device and the second charging device through a communication bus (See Fig.18, Item#183 and Pars.96 and 99, disclose a communication bus extending from one module to other neighboring modules to exchange signals between modules and from modules to controller);
providing charging currents to the first charging surface and the second charging surface; and
selecting one or more transmitting coils to receive the charging current, wherein each of the one or more transmitting coils is provided in the first plurality of transmitting coils or the second plurality of transmitting coils (See Fig.16, Item#167 and Pars.119-120, disclose that a controller in one module is designated as a master controller and controls one or more transmitting cells of the neighboring module to output power to the receiving device if the receiving device is detected to be present over multiple modules. Par.122 also discloses grouping a cell from one module with a cell from another module and controlling the grouped cells).

As per claims 2 and 12, SCHMIDT discloses the charging system of claims 1 and 11 as discussed above, wherein the first charging device and the second charging device are physically separated (See Fig.18, discloses charging area 181 and 182 can be separated by an extension module 180 which is a filler module without a power transmission area).

As per claim 20, SCHMIDT discloses the processor-readable storage medium of claim 19 as discussed above, wherein the first charging device and the second charging device are physically separated (See Fig.18, discloses charging area 181 and 182 can be separated by an extension module 180 which is a filler module without a power transmission area) and communicatively coupled to the processing circuit (See Fig.18, Item#183 and Pars.99-100, disclose communication bus between modules).

As per claims 3 and 13, SCHMIDT discloses the charging system of claims 1 and 11 as discussed above, wherein the processor is included in the first charging device (See Fig.16, Item#167 and Par.120, discloses that a controller in one module is designated as a master controller and controls one or more transmitting cells of the neighboring module to output power to the receiving device. Par.122 also discloses grouping a cell from one module with a cell from another module and controlling the grouped cells. The master controller can be in either module and is changed according to the detected receiver. As established in claim 11 above, the processor selects which coils are activated).

As per claim 4, SCHMIDT discloses the charging system of claim 3 as discussed above, wherein the second charging device comprises a controller configured to:
receive a command from the communication bus; and responsive to the command, direct the charging current to the one or more transmitting coils selected to receive the charging current by the processor (See Par.120, discloses “a master controller is adapted to send control signal via said interconnection units, to other controllers in the other transmitter modules, so that the control signal is used by said other controllers for controlling the power transfer of the module they belongs to”. This clearly explains that the master controller in one module communicates with a controller in another module which then controls the cells of that module to charge the receiver).

As per claim 14, SCHMIDT discloses the method of claim 13 as discussed above, further comprising:
transmitting a command from the first charging device to the second charging device, the command being configured to cause the second charging device to direct the charging current to the one or more transmitting coils selected to receive the charging current (See Pars.119-120, discloses one transmitter module detects a receiving device  and is designated as a master controller, the master controller queries controllers in other modules to determine if the same receiver was detected in order to determine if the receiver is placed across multiple modules. The receiver configuration is determined based on the response from neighboring module controllers and the master controller controls the activation of certain coils/cells which correspond to the placement configuration of the receiver).

As per claims 7 and 17, SCHMIDT discloses the charging system of claims 4 and 11 as discussed above, wherein the controller is further configured to: establish communication through the communication bus with a corresponding controller provided in a third charging device (See Fig.16, Items#167, disclose a plurality of modules [4], Par.120, discloses the master controller sends control signals via the interconnection units to other controllers in other modules to control their power transfer. This means the master controller communicates with the 2nd, third and 4th controllers disclosed in Fig.16).

As per claims 8 and 18, SCHMIDT discloses the charging system of claim 1, wherein the processor is further configured to: configure a charging configuration for a receiving device; and identify the one or more transmitting coils selected to receive the charging current based on the charging configuration (See Pars.119-120, discloses one transmitter module detects a receiving device and queries controllers in other modules to determine if the same receiver was detected in order to determine if the receiver is placed across multiple modules. The receiver configuration is determined based on the response from neighboring module controllers and the master controller controls the activation of certain coils/cells which correspond to the placement configuration of the receiver).
As per claim 10, SCHMIDT discloses the charging system of claim 1 as discussed above, wherein the communication bus comprises a serial bus (See Par.97, discloses using a communication bus comprising a serial data communication).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT in view of CHEN et al. (US 2017/0353046 A1, hereinafter CHEN).
As per claims 5 and 15, SCHMIDT discloses the charging system of claims 4 and 14 as discussed above, however SCHMIDT does not disclose wherein the controller is further configured to: report configuration information to the first charging device through the communication bus.
CHEN discloses a modular charging system wherein each module comprises a controller and wherein one controller is further configured to: report configuration information to the first charging device through the communication bus (See Par.119, discloses “the assemblable elements 1710a and 1710b may comprise a communication line configured to permit the exchange of communication and control signals between the plurality of assemblable elements 1710a and 1710b. The communication line may permit an exchange of information concerning characteristics of the wireless power transfer (e.g., information pertaining charging power levels, presence or absence of a receiver, defining the active and/or inactive regions, etc.”).
SCHMIDT and CHEN are analogous art since they both deal with wireless chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SCHMIDT with that of CHEN by providing connection from one controller to another for the benefit of coordinating the charging process by allowing the main(master) controller to control the activated coils based on the receiver sense data and the defined active/inactive regions.

As per claims 6 and 16, SCHMIDT discloses the charging system of claims 4 and 14 as discussed above, however SCHMIDT does not disclose wherein the controller is further configured to: transmit status to the first charging device through the communication bus.
CHEN discloses a modular charging system wherein the controller is further configured to: transmit status to the first charging device through the communication bus (See Par.119, discloses “the assemblable elements 1710a and 1710b may comprise a communication line configured to permit the exchange of communication and control signals between the plurality of assemblable elements 1710a and 1710b. The communication line may permit an exchange of information concerning characteristics of the wireless power transfer (e.g., information pertaining charging power levels, presence or absence of a receiver, defining the active and/or inactive regions, etc.”).
SCHMIDT and CHEN are analogous art since they both deal with wireless chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SCHMIDT with that of CHEN by providing connection from one controller to another for the benefit of coordinating the charging process by allowing the main(master) controller to control the activated coils based on the receiver sense data and the defined active/inactive regions.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SCHMIDT in view of PARTOVI et al. (US 2012/0256585 A1, hereinafter PARTOVI).
As per claim 9, SCHMIDT discloses the charging system of claim 1 as discussed above, however SCHMIDT does not disclose, wherein the first charging device comprises a third plurality of transmitting coils wherein the third plurality of transmitting coils includes transmitting coils that are sized differently from the transmitting coils in the first plurality of transmitting coils.
PARTOVI discloses a wireless charging device comprising a third plurality of transmitting coils (See Fig.5, Items#164) wherein the third plurality of transmitting coils includes transmitting coils that are sized differently from the transmitting coils in the first plurality of transmitting coils (See Fig.5, Items#162 and 164, disclose coils of different sizes in different layers).
SCHMIDT and PARTOVI are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SCHMIDT such that the first charging device comprises a second layer of coils of different size that the lower layer for the benefit of covering gaps between charging coils and providing a second layer of high-power coils which can speed up the charging process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859              

/EDWARD TSO/            Primary Examiner, Art Unit 2859